Title: Thomas Cooper to Thomas Jefferson, 17 September 1817
From: Cooper, Thomas
To: Jefferson, Thomas


                    
                        
                            Dear Sir
                             Monday Sepr 17. 1817
                        
                        my letter to you respecting Williamsburgh was put in the post before I recd yours. The Professorship which you do me the honour to propose is yet in the distance. I long to be settled somewhere, almost any where, provided I move to pecuniary advantage; for having the common motive of a family to provide for, I must act on that motive.
                        I have written to Varro at Frankfort. When I am prepared to give you my Opinion you shall hear from me without delay.
                        
                            I remain always with sincere respect Dear sir
                            Your friend and Servant
                            Thomas CooperPhiladelphia
                        
                    
                    
                        I see Des Tut Tracy has extended his Ideology to four thick volumes; Mr Maclure has imported it for Mr Cabel. It is the best system I have seen, but I fancy you dare not introduce it. Patience, & all will be better if not well.
                        As my lectures begin in October, I fear I cannot avail myself of your kind Invitation.
                    
                